                Case 19-10289-LSS              Doc 2286            Filed 10/05/20      Page 1 of 1




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

 --------------------------------------------------------------x
                                                              :
In re:                                                        :       Chapter 11
                                                              :
                                                              :       Case No. 19-10289 (LSS)
IMERYS TALC AMERICA, INC. et al.1                             :
                                                              :       (Jointly Administered)
                                              Debtor.         :
 --------------------------------------------------------------x

                       NOTICE OF WITHDRAWAL OF DOCKET NO. 2274

         Seth A. Niederman of Fox Rothschild LLP, counsel for Travelers Casualty & Surety
Company (f/k/a The Aetna Casualty and Surety Company) hereby withdraws the Travelers
Casualty & Surety Company’s Notice of Appearance and Request for Service of Papers [Docket
No. 2274; Filed on September 30, 2020]. Docket No. 2274 should reflect that it has been
withdrawn.
                                              FOX ROTHSCHILD LLP

                                              By:      /s/ Seth A. Niederman
                                                       Seth A. Niederman (No. 4588)
                                                       919 North Market Street, Suite 300
                                                       P.O. Box 2323
                                                       Wilmington, DE 19899-2323
                                                       Phone (302) 654-7444/Fax (302) 656-8920
                                                       sniederman@foxrothschild.com

Dated: October 5, 2020                                 Counsel for Travelers Casualty & Surety Company
                                                       (f/k/a The Aetna Casualty and Insurance Company)




1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050), and Imerys Talc Canada Inc. (6748). The
Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, Georgia 30076.


Active\114892853.v1-10/5/20
